         Case 1:18-cr-00457-JGK Document 86 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

             - against -                            18 Cr. 457 (JGK)

BETSY MONTALVO & MARITES MENOR,                     ORDER

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The June 26, 2020 conference is adjourned to September 15,

2020 at 9:30 AM.

     In view of the fact that a conference has been scheduled in

this matter for September 15, 2020, the Court excludes

prospectively the time from today June 17, 2020, until September

15, 2020, from Speedy Trial Act calculations. The continuance is

needed to assure the effective assistance of counsel, and to

allow the parties to discuss a disposition short of trial. The

Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the defendants and the

public in a speedy trial. This Order is entered pursuant to 18

U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            June 17, 2020               ___ /s/ John G. Koeltl ______
                                                John G. Koeltl
                                         United States District Judge
